Citation Nr: 0334045	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  96-37 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of right 
brachial artery injury status post right brachial artery 
cardiac catherization, currently rated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel
INTRODUCTION

The veteran was in active service from January 1951 to 
November 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida wherein the RO continued the 
veteran's 10 percent rating for his arterial disability under 
Diagnostic Codes 7199-7112, effective from November 1, 1977.  
The veteran had a personal hearing with a hearing officer at 
the RO in February 1997.  The Board remanded the veteran's 
claim to the RO in April 1998 in order to obtain a VA 
examination.     

In a February 2000 rating decision, the RO granted the 
veteran a 20 percent rating for his disability as well as 
recharacterized it under Diagnostic Codes 7199-7115, 
effective from February 19, 2000.  Consequently, the rating 
for the veteran's service-connected arterial disability 
remains before the Board on appeal.  See AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).  In September 2000, the Board 
again remanded the veteran's claim to the RO in order to 
obtain an additional VA examination to evaluate the current 
severity of the veteran's arterial disability.


REMAND 

In August 2002, the RO received correspondence from the 
veteran, which showed he requested to have a videoconference 
hearing with a Judge of the Board at the RO.  

The case is REMANDED to the RO for the following action:

The RO should schedule the appellant for 
a videoconference hearing before a Judge 
of the Board, as requested in his 
correspondence received by the RO in 
August 2002.  See 38 C.F.R. § 20.700(e) 
(2002).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




